DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 10/26/2020. The following is the status of the Claims:

Claims 1-16 are canceled.
Claims 17-31 are pending.
Claims 17, 24, and 30 have been amended.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17-23, and 30-31 rejected under 35 U.S.C. 103 as being unpatentable over Xi et al. - (CN102829655 - referring to the previously cited English machine translation), in view of Beddome et al. - (US2002/0174978 - previously cited), and further in view of Wakita et al. - (US2006/0032251 - previously cited), hereinafter referred to as “Xi”, “Beddome” and “Wakita” respectively.

Regarding Claims 17 and 21, Xi discloses (Figure 3) a heat exchanger plate (20) configured to be arranged between and brazed two other heat exchanger plates (as shown in Figure 4, brazed at joints 15 & 18 to other plate 15 or plate 10, see Description’s lines 49-50) in a plate heat exchanger (as shown in Figures 1 & 4) configured for the flow of a first fluid (either one of fluids flowing through fluid ports 5 & 6 or through fluid ports 7 & 8, as shown in Figure 1, and per Description lines 40-43), the heat exchanger plate comprising: 
a heat exchanger area (central portion of the pate having the corrugations shown in Figures 3-4) extending in parallel with an extension plane (the plane of the heat exchanger plate, i.e. such as a horizontal plane in Figures 1 & 4) of the heat exchanger plate; 
(peripheral flange of the plate) extending around the heat exchanger area (as shown in Figures 3-4); 
a number of portholes (21, corresponding to the inlet/outlet ports 5-8) extending through the heat exchanger area (as shown in Figure 3); 
a peripheral rim (23) surrounding a first porthole of said number of portholes (as shown in Figures 3-4, and per Description lines 41-44) and extending transversely to the extension plane (as shown in Figure 3) from a root end (bend portion of 23 where it connects to the plane of the plate) to a top end (free end of 23) with a rim height H (vertical height of 23 in Figure 3) perpendicular to the extension plane (as shown in Figure 3), the peripheral rim including an inner surface (surface of 23 visible on Figure 3) facing inwardly toward a region (24) surrounded by the peripheral rim (as shown in Figures 3-4) and an outer surface (surface of 23 opposite to the one shown in Figure 3) facing outwardly away from the region (as shown in Figures 3-4); 
at least one restriction hole (22) extending through the peripheral rim (as shown in Figure 3) to throttle the first fluid passing through the at least one restriction hole (the fluid would necessarily be throttled due to the reduction in cross-sectional area from channel 24 into the hole), the at least one restriction hole possessing a hole height h (dimension of the hole 22 in the vertical direction relative to Figure 3) perpendicular to the extension plane (as shown in Figure 3); and 
the heat exchanger plate possessing a thickness (inherent thickness of the plate), the peripheral rim forming a transition portion (region where rim 23 merges into the plane of the plate) to the heat exchanger area (as shown in Figure 3), and (as shown in Figure 3) with a radius of curvature (inherent radius of curvature). 
Xi fails to teach the relation h/H being at most 30%.
However, Beddome teaches (Figures 5-6) a heat exchanger employing a stack (130) of plates (128) for the flow of a first fluid (denoted by white arrow from inlet 114), the fluid flowing into the interspaces of the stack of plates from restriction holes (172, Figure 5) or out from the interspaces of the stack of plates from restriction holes (182, Figure 6), the restriction holes formed on the surface of a rim (170/180). In particular, Beddome teaches that the size, arrangement, spacing and number of the restriction holes are dependent upon the specifics of the particular use of the heat exchanger such as the amount of airflow through the plates, the desired distribution of the fluid through the interspaces between the plates, and the required strength of the rims (Paragraph 0061). 
Therefore, the relation h/H is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the size, arrangement, spacing and number of the restriction holes are dependent upon the specifics of the particular use of the heat exchanger such as the amount of airflow through the plates, the desired distribution of the fluid through the interspaces between the plates, and the required strength of the rims. Therefore, since the general conditions of the claim, i.e. a heat exchanger plate having a peripheral rim employing at least one restriction hole, were disclosed in the prior art by Xi as modified, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would 
Xi as modified still fails to teach wherein the radius of curvature is equal to or less than 3 times the thickness of the heat exchanger plate as to claim 17; and wherein the radius of curvature is at most 1 mm as to claim 21.
However, Wakita teaches (Figure 4b) a plate (15 or 16) for a heat exchanger (Figure 1), the plate defining an extension plane (horizontal plane in Figure 4b) and a rim (15c or 16c) extending transversely to the extension plane from a root end (end at the radius of curvature r2 or R2) to a top end (free end), the heat exchanger plate possessing a thickness (inherent thickness as shown in Figure 4b), the rim forming a transition portion (portion with radius r2 or R2) being concavely curved with a radius of curvature (r2 or R2). In particular, Wakita teaches that the radius of curvature is not smaller than the thickness of the plate (Paragraph 0061, lines 21-24) in order to prevent cracking.
Therefore, the radius of curvature of the transition portion of the rim is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is for higher radius of curvature cracking of the plate would be prevented. Therefore, since the general conditions of the claim, i.e. a plate having a rim with a transition portion being concavely curved with a radius of curvature, were disclosed in the prior art by Xi as modified, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to employ the radius of curvature being equal to or less than 3 times the thickness of the  as to claim 17; and to employ the radius of curvature being at most 1 mm as to claim 21.
Xi as modified would the result in the radius of curvature allowing for the braze material is attracted toward the transition portion due to capillary forces. Here it is noted that capillary flow of the brazing material between the interface of two surfaces to be brazed is inherent to brazing processes. It is further noted that the claim is directed to a single heat exchanger plate which needs only to be capable of being brazed to other plates and as such the single plate as claimed does not require the brazing material but merely the capability of being brazed.
The recitation of “configured for evaporation” is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Xi’s heat exchanger is used in a refrigeration cycle which includes both an evaporator and a condenser (per Xi’s Description lines 25-27) and thus the heat exchanger is capable of being employed as either one of the evaporator and the condenser.
The recitation of “the at least one restriction hole being premade before the heat exchanger plate is arranged between and brazed to the two other heat exchanger plates via joints of braze material so that an entirety of both the inner surface and the outer surface of the peripheral rim from the top end of the peripheral rim to the root of the peripheral rim is a free surface that is free of contact with the two other heat exchanger plates” is considered to be a product by process limitation. MPEP 2113 
Regarding Claim 18, Xi as modified teaches the heat exchanger plate according to claim 17 but fails to explicitly teach wherein the at least one restriction hole is centrally located between the root end and the top end of the peripheral rim.
However, as set forth in claim 17 above, Beddome teaches that the size, arrangement, spacing and number of the restriction holes are dependent upon the specifics of the particular use of the heat exchanger such as the amount of airflow through the plates, the desired distribution of the fluid through the interspaces between the plates, and the required strength of the rims (Beddome’s Paragraph 0061). Additionally, the space available around the rim between the root end and the top end is finite.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Kim, by trying to centrally locating the at least one restriction hole between the root end and the top end of the peripheral rim, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding Claims 19, 22, and 23, Xi as modified teaches the heat exchanger plate according to claim 17 but fails to explicitly teach wherein the hole height of the at least one restriction hole is equal to or smaller than 3 mm as to claim 19; wherein the hole height of the at least one restriction hole is equal to or smaller than 2 mm as to claim 22; and wherein the hole height of the at least one restriction hole is equal to or smaller than 1 mm as to claim 23.
However, as set forth in claim 17 above, Beddome teaches that the size, arrangement, spacing and number of the restriction holes are dependent upon the (Beddome’s Paragraph 0061).
Therefore, the hole height of the at least one restriction hole is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the size, arrangement, spacing and number of the restriction holes are dependent upon the specifics of the particular use of the heat exchanger such as the amount of airflow through the plates, the desired distribution of the fluid through the interspaces between the plates, and the required strength of the rims. Therefore, since the general conditions of the claim, i.e. a heat exchanger plate having a peripheral rim employing at least one restriction hole, were disclosed in the prior art by Xi as modified, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to employ the hole height of the at least one restriction hole being equal to or smaller than 3 mm as to claim 19; equal to or smaller than 2 mm as to claim 22; and equal to or smaller than 1 mm as to claim 23.
Regarding Claim 20, Xi as modified teaches the heat exchanger plate according to claim 17 and further teaches wherein the heat exchanger plate is made of a metal or a metal alloy extending to the outer surface of the heat exchanger plate (per Xi’s Description lines 49-50, the plates are brazed together which implies that the plates are made of metal).
Regarding Claim 30, Xi discloses (Figures 1-4) a method of making a plate heat exchanger (heat exchanger shown in Figure 1), comprising first heat exchanger plates (20) and second heat exchanger plates (10), wherein each of the first and second heat exchanger plates has a number of portholes (21 & 11, respectively, corresponding to the inlet/outlet ports 5-8) and wherein a first porthole (21, as shown in Figure 3) of said number of portholes of the first heat exchanger plates is surrounded by a peripheral rim (23), the method comprising: 
Bending (at 21 through a drawing process, per Description lines 53-54, resulting in the plate shown in Figure 3) the peripheral rim to extend transversely to an extension plane (the plane of the heat exchanger plate, i.e. such as a horizontal plane in Figures 1 & 4) of the first heat exchanger plate from a root end (bend portion of 23 where it connects to the plane of the plate) to a top end (free end of 23) with a rim height H (vertical height of 23 in Figure 3) perpendicular to the extension plane (as shown in Figure 3); 
making at least one restriction hole (22) through the peripheral rim before or after the bending (necessarily before or after) of the peripheral rim (as shown in Figure 3); 
arranging the first and second heat exchanger plates side-by-side (in the stack arrangement shown in Figure 4) with braze material therebetween (necessarily since the plates are brazed together as to form sealing surfaces 15 and 18, per Description lines 19-50 & 106-110) to permit formation of a first plate interspace (17 in Figure 4, i.e. interspace between plates in fluid communication with one of fluid port pair 5 & 6 and with fluid port pair 7 & 8, as shown in Figure 1, and per Description lines 40-43) for a first fluid (fluid flowing through the one of the fluid port pair 5 & 6 or through the fluid port pair 7 & 8) and a second plate interspace (interspace between plates in fluid communication with the other one of fluid port pair 5 & 6 and with fluid port pair 7 & 8, as shown in Figure 1, and per Description lines 40-43) for a second fluid (fluid flowing through the other one of the fluid port pair 5 & 6 and the fluid port pair 7 & 8), the arranging the first and second heat exchanger plates side-by-side with braze material therebetween occurring after the making of the at least one restriction hole and after the bending of the peripheral rim (as suggested by Figure 3 showing the sole plate 20 having being bent as to form the rim 23 along with holes 22 prior forming the stack shown in Figure 4); and 
heating the first heat exchanger plates, the second heat exchanger plates and the braze material to join the side-by-side heat exchanger plates to each other via joints of braze material between the first and second heat exchanger plates (necessarily a result of the brazing process per Description lines 19-50 & 106-110), with the peripheral rims together defining an inlet channel (24) extending through the plate heat exchanger (as shown in Figure 4), the at least one restriction hole, which has a hole height h (dimension of the hole 22 in the vertical direction relative to Figure 3) perpendicular to the extension plane (as shown in Figure 3), forming a fluid passage for the first fluid from the inlet channel to the first plate interspaces (per Description lines 64-67), and each of the first heat exchanger plates possessing a thickness (inherent thickness of the plates), with the peripheral rim forming a transition portion (region where rim 23 merges into the plane of the plate) to the heat exchanger area (as shown in Figure 3), and the transition portion being concavely curved with a radius of curvature (as shown in Figure 3).

However, Beddome teaches (Figures 5-6) a heat exchanger employing a stack (130) of plates (128) for the flow of a first fluid (denoted by white arrow from inlet 114), the fluid flowing into the interspaces of the stack of plates from restriction holes (172, Figure 5) or out from the interspaces of the stack of plates from restriction holes (182, Figure 6), the restriction holes formed on the surface of a rim (170/180). In particular, Beddome teaches that the size, arrangement, spacing and number of the restriction holes are dependent upon the specifics of the particular use of the heat exchanger such as the amount of airflow through the plates, the desired distribution of the fluid through the interspaces between the plates, and the required strength of the rims (Paragraph 0061). 
Therefore, the relation h/H is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the size, arrangement, spacing and number of the restriction holes are dependent upon the specifics of the particular use of the heat exchanger such as the amount of airflow through the plates, the desired distribution of the fluid through the interspaces between the plates, and the required strength of the rims. Therefore, since the general conditions of the claim, i.e. a heat exchanger plate having a peripheral rim employing at least one restriction hole, were disclosed in the prior art by Xi as modified, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to employ the relation h/H being at most 30%.

However, Wakita teaches (Figure 4b) a plate (15 or 16) for a heat exchanger (Figure 1), the plate defining an extension plane (horizontal plane in Figure 4b) and a rim (15c or 16c) extending transversely to the extension plane from a root end (end at the radius of curvature r2 or R2) to a top end (free end), the heat exchanger plate possessing a thickness (inherent thickness as shown in Figure 4b), the rim forming a transition portion (portion with radius r2 or R2) being concavely curved with a radius of curvature (r2 or R2). In particular, Wakita teaches that the radius of curvature is not smaller than the thickness of the plate (Paragraph 0061, lines 21-24) in order to prevent cracking.
Therefore, the radius of curvature of the transition portion of the rim is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is for higher radius of curvature cracking of the plate would be prevented. Therefore, since the general conditions of the claim, i.e. a plate having a rim with a transition portion being concavely curved with a radius of curvature, were disclosed in the prior art by Xi as modified, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to employ the radius of curvature being equal to or less than 3 times the thickness of the heat exchanger plate.
Xi as modified would the result in the radius of curvature allowing for the braze material is attracted toward the transition portion due to capillary forces. Here it is noted 
Claim 30 is a method of manufacturing a heat exchanger and not a method of using the heat exchanger, therefore, the recitation of “configured for evaporation” in line 2 and “to be evaporated” in line 13 are considered to be statements of intended use since they relate to the manner in which the finally manufactured heat exchanger is to be employed rather than to the manner in which the heat exchanger is manufactured. In other words, the method is only limited by the steps in the manufacturing of the heat exchanger and not in the steps of using the heat exchanger. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Xi’s heat exchanger is used in a refrigeration cycle which includes both an evaporator and a condenser (per Xi’s Description lines 25-27) and thus once manufactured as per above the heat exchanger is capable of being employed as either one of the evaporator and the condenser.
As an alternative, and assuming arguendo Applicant disagrees with the above interpretation of “arranging the first and second heat exchanger plates side-by-side with braze material therebetween occurring after the making of the at least one restriction hole and after the bending of the peripheral rim”. A skilled artisan would have recognized that in the manufacturing of Xi’s heat exchanger, “arranging the first and second heat exchanger plates side-by-side with braze material therebetween” can only occur once the plate are ready to be brazed and thus can only occur 1) after the making 
Therefore, when there are a finite number of identified, predictable solutions, i.e. arranging the first and second heat exchanger plates side-by-side with braze material therebetween 1) after the making of the at least one restriction hole and after the bending of the peripheral rim or 2) before the making of the at least one restriction hole and after the bending of the peripheral rim, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. creating of the at least one restriction hole as to allow for fluid communication through the heat exchanger while securing the desired mechanical integrity of the heat exchanger, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Xi, by trying to arrange the first and second heat exchanger plates side-by-side with braze material therebetween after the making of the at least one restriction hole and after the bending of the peripheral rim, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding Claim 31, Xi as modified teaches the method according to claim 30 and further teaches wherein the arranging of the first and second heat exchanger plates side-by-side comprises arranging the first and second heat exchanger plates so that the top end of the peripheral rim of one of the first heat exchanger plates is introduced into the root end of the peripheral rim of an adjacent first heat exchanger plate to permit formation of an overlap joint (as shown in Xi’s Figure 4, where the free end the rim 23 of one plate 20 is overlapped at 18 with the root of an adjacent plate 20).

Claims 24-29 rejected under 35 U.S.C. 103 as being unpatentable over Nyander et al. - (WO2014/072223 - previously cited), in view of Beddome et al. - (US2002/0174978 - previously cited), and further in view of Wakita et al. - (US2006/0032251 - previously cited), hereinafter referred to as “Nyander”, “Beddome” and “Wakita” respectively.

Regarding Claim 24, Nyander discloses (Figures 1-8) a plate heat exchanger (1, Figures 1-2), the plate heat exchanger comprising: 
first heat exchanger plates (A) and second heat exchanger plates (B), which form first plate interspaces (3) for a first fluid (first fluid per Page 8, lines 22-26) and second plate interspaces (4) for a second fluid (second fluid per Page 8, lines 22-26); 
each of the first heat exchanger plates and each of the second heat exchanger plates extending in parallel (as shown in Figure 1) with an extension plane (plane of the paper in Figures 4-5) and comprising: 
(18) extending in parallel with the extension plane of the heat exchanger plate (as shown in Figures 4-5), 
an edge area (peripheral area surrounding the heat exchanger area 18 of each plate) extending around the heat exchanger area (as shown in Figures 4-5), and 
a number of portholes (8) extending through the heat exchanger area (as shown in Figures 4-5); 
each of the first heat exchanger plates comprising a peripheral rim (20) surrounding a first porthole (as shown in Figures 6-8) of said number of portholes and extending transversely to the extension plane (as shown in Figures 6-8) from a root end (bend portion of 20 where it connects to the plane of the plate) to a top end (free end of 20) with a rim height H (length of 23 along axis L in Figures 6-8) perpendicular to the extension plane (as shown in Figures 6-8); 
each of the first heat exchanger plates comprising at least one restriction hole (25) extending through the peripheral rim (as shown in Figures 6-8) and possessing a hole height h (length of 25 along axis L in Figures 6-8, i.e. diameter of holes 25) perpendicular to the extension plane (as shown in Figures 6-8), 
the first heat exchanger plates and the second heat exchanger plates being joined to each other via joints of braze material between the first and second heat exchanger plates (per Page 8, lines 29-36, where the plates are permanently brazed together with a thin sheet of solder, i.e. the braze material) and arranged in such a way that the peripheral rims define an inlet channel (9) extending through the plate heat exchanger (as shown in Figures 6-8);
(per Page 11, lines 4-7) to throttle the first fluid entering the first plate interspaces (the fluid would necessarily be throttled due to the reduction in cross-sectional area from channel 9 into the holes 25); and 
each of the first heat exchanger plates possessing a thickness (inherent thickness of the plate), the peripheral rim forming a transition portion (region where rim 20 merges into the plane of the plate) to the heat exchanger area (as shown in Figures 6-8), and the transition portion being concavely curved (as shown in Figures 6-8) with a radius of curvature (inherent radius of curvature).
Nyander fails to teach the relation h/H being at most 30%.
However, Beddome teaches (Figures 5-6) a heat exchanger employing a stack (130) of plates (128) for the flow of a first fluid (denoted by white arrow from inlet 114), the fluid flowing into the interspaces of the stack of plates from restriction holes (172, Figure 5) or out from the interspaces of the stack of plates from restriction holes (182, Figure 6), the restriction holes formed on the surface of a rim (170/180). In particular, Beddome teaches that the size, arrangement, spacing and number of the restriction holes are dependent upon the specifics of the particular use of the heat exchanger such as the amount of airflow through the plates, the desired distribution of the fluid through the interspaces between the plates, and the required strength of the rims (Paragraph 0061). 
Therefore, the relation h/H is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the size, arrangement, spacing and number of the restriction holes are dependent upon 
Therefore, since the general conditions of the claim, i.e. a heat exchanger plate having a peripheral rim employing at least one restriction hole, were disclosed in the prior art by Nyander as modified, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to employ the relation h/H being at most 30%.
Nyander as modified still fails to teach wherein the radius of curvature is equal to or less than 3 times the thickness.
However, Wakita teaches (Figure 4b) a plate (15 or 16) for a heat exchanger (Figure 1), the plate defining an extension plane (horizontal plane in Figure 4b) and a rim (15c or 16c) extending transversely to the extension plane from a root end (end at the radius of curvature r2 or R2) to a top end (free end), the heat exchanger plate possessing a thickness (inherent thickness as shown in Figure 4b), the rim forming a transition portion (portion with radius r2 or R2) being concavely curved with a radius of curvature (r2 or R2). In particular, Wakita teaches that the radius of curvature is not smaller than the thickness of the plate (Paragraph 0061, lines 21-24) in order to prevent cracking.
Therefore, the radius of curvature of the transition portion of the rim is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is for higher radius of curvature cracking of the plate would 
Nyander as modified would the result in the radius of curvature allowing for the braze material is attracted toward the transition portion due to capillary forces. Here it is noted that capillary flow of the brazing material between the interface of two surfaces to be brazed is inherent to brazing processes.
The recitation of “for evaporation” in the preamble and “to be evaporated” in line 4 are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Nyander’s heat exchanger is also used for evaporation (Page 1, lines 9-11).
The recitation of "the at least one restriction hole being premade before the first heat exchanger plates and the second heat exchanger plates are assembled and joined to each other via the joints to form the plate heat exchanger" in lines 26-28 is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, 
Regarding Claim 25, Nyander as modified teaches the plate heat exchanger according to claim 24 and further teaches wherein the at least one restriction hole is so located between the root end and the top end of the rim (as shown in Nyander’s Figures 6-8).
Nyander as modified fails to explicitly teach wherein the at least one restriction hole is centrally located between the root end and the top end of the peripheral rim.
However, as set forth in claim 24 above, Beddome teaches that the size, arrangement, spacing and number of the restriction holes are dependent upon the specifics of the particular use of the heat exchanger such as the amount of airflow through the plates, the desired distribution of the fluid through the interspaces between the plates, and the required strength of the rims (Beddome’s Paragraph 0061). Additionally, the space available around the rim between the root end and the top end is finite.
Therefore, when there are a finite number of identified, predictable solutions, i.e. to arrange the at least one restriction hole anywhere on the peripheral rim between the root end and the top end, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Nyander, by trying to centrally locating the at least one restriction hole between the root end and the top end of the peripheral rim, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
The recitation of "to prevent the braze material from reaching the restriction hole when the first and second heat exchanger plates are joined to each other" in lines 3-4 is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Nyander as modified is the same as or makes the product claimed obvious, meeting the limitation of the claim.
Regarding Claims 26, 28, and 29, Nyander as modified teaches the plate heat exchanger according to claim 24 and further teaches wherein the hole height of the at (0.2 - 3mm per Nyander’s Page 11, lines 17-20) equal to or smaller than 3 mm as to claim 26; wherein the hole height of the at least one restriction hole is equal to or smaller than 2 mm as to claim 28; and wherein the hole height of the at least one restriction hole is equal to or smaller than 1 mm as to claim 29.
Regarding Claim 27, Nyander as modified teaches the plate heat exchanger according to claim 24 and further teaches (as shown in Nyander’s Figures 6-8) wherein the top end of the peripheral rim of one of the first heat exchanger plates and the root end of the peripheral rim of an adjacent first heat exchanger plate overlap each other and form an overlap joint (per Nyander’s Page 10, lines 3-12, where the free end the rim 20 of one plate is overlapped at 22 with the root of an adjacent plate).

Response to Arguments
Applicant's arguments, see remarks filed 10/26/2020, have been fully considered.
Applicant’s arguments in regards to the previous rejections under 35 USC 112 are persuasive and thus those rejections have been withdrawn.
In response to the arguments in regards to apparatus claim 24, that the Office dismissed the limitation of a premade restriction hole (page 15 in the remarks, last paragraph), and consistent with previous and current rejections, applicant is again reminded that "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different 
In response to the arguments in regards to apparatus claim 24, that Wakita teaching of the radii r2 and R2 not been smaller than the thickness of the plate only partially satisfies the claimed range (page 16 in the remarks, last paragraph), the Applicant is reminded that per MPEP 2144.05(I) “[i]n the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.” 
In response to the arguments in regards to apparatus claim 24, that in Wakita there the relationship between the radius of curvature of the peripheral rim and the thickness of the plate has nothing to do with preventing cracking of the plate and that what prevents cracking is the relationship between r2 & R2 (starting on page 17 in the remarks, first full paragraph), the Office asserts that Wakita explicitly teach in Paragraphs [0017] and [0037] that while indeed the relationship between r2 & R2 is important as to prevent cracking, these values in turn can be selected as to be no less than the thickness of the plate which in turn would also prevent cracking of the plate. To this point, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to the arguments in regards to apparatus claim 24, that the claim is further limited by correlating the radius of curvature of the peripheral rim as to attract the braze material due to capillary forces (page 18 in the remarks, second full paragraph), 
In response to the arguments in regards to apparatus claim 24, that if a skilled artisan was interested in preventing cracking as taught by Wakita, the skilled artisan would not have been led to implement the claimed relationship of having the transition portion of the peripheral rim having a radius of curvature equal to or less than 3 times the thickness of the plate (page 18 in the remarks, second full paragraph), the Office asserts that Wakita explicitly teach the possibility of having radii of curvatures in heat exchanger plates that are no less than the thickness of the plate as to prevent cracking of the plate and as stated previously some of these values overlap with the claimed range thus meeting the limitation as claimed. Furthermore MPEP 2123 states "[t]he use of patents as reference is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain" Section 2123 further states "A reference may be relied upon for all that it would have reasonable suggested to one 
In response to the arguments in regards to apparatus claim 17, that it is not clear where in the prior art to Xi it is state that the holes 22 are premade (page 19 in the remarks, continuation of last paragraph in page 18), the Office asserts that Xi’s Figure 3 shows the state of the plate in what appears to be the state before the plate is assembled into the heat exchanger of Figure 4. The single plate shown in Xi’s Figure 3 clearly shows the restriction holes 22 being present before the plate is assembled into the heat exchanger of Figure 4 which would further mean that the entirety of both surfaces of the peripheral rim 23 are free of contact with other plates since the plate is yet to be assembled into the heat exchanger of Figure 4.
In response to the arguments in regards to apparatus claim 17 that the holes 22 in Xi are not restriction holes since they are significantly larger than 30% of the rim height and much larger than the h/H claimed relationship (page 19 in the remarks, first full paragraph), the Office asserts that regardless of how bigger the holes 22 appear to be has no relevance as to these holes been restriction holes. These holes are clearly much smaller than the tubular manifold passage 24, since the incoming fluid from manifold 24 must flow through these holes 22 as to be distributing in the plate interspaces for heat transfer purposes, these holes 22 will indeed restrict the flow into the corresponding plate interspaces by virtue of the reduced flow area from manifold 24 
In response to the arguments in regards to apparatus claim 17 that the Xi reference is silent about the benefits disclosed in the present application in regards to pressure drop (page 19 in the remarks, first full paragraph), the Office asserts that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. 
In response to the arguments in regards to apparatus claim 17 that Beddome fails to teach modifying restriction holes to achieve the claimed h/H relationship (page 20 in the remarks, lines 3-5), the Office re-asserts that Beddome teaches that the size, arrangement, spacing and number of the restriction holes are dependent upon the specifics of the particular use of the heat exchanger such as the amount of airflow through the plates, the desired distribution of the fluid through the interspaces between the plates, and the required strength of the rims (Paragraph 0061). Therefore, the relation h/H is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the size, arrangement, spacing and number of the restriction holes are dependent upon the specifics of the particular use of the heat exchanger such as the amount of airflow through the plates, the desired distribution of the fluid through the interspaces between the plates, and the required strength of the rims. Therefore, since the general conditions of the claim, i.e. a heat exchanger plate having a peripheral rim employing at least one restriction hole, were disclosed in the prior art by Xi as modified, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to employ the relation h/H being at most 30%.

All remaining arguments are dependent on the aforementioned ones and while some arguments were responded in relationship to a certain independent claim, these arguments and responses thereof also apply to the other independent claims.
For at least the reasons discussed and set forth in the rejection above, Claims 17-31 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763